DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 was filed after the mailing date of 5/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer-readable storage medium which may include transitory mediums such as carrier waves or electromagnetic signals. Applicant’s specification does not explicitly exclude these transitory mediums. Para. [00294] states that the computer storage medium is not limited to the examples above. Para. [00302] gives examples of computer-readable storage mediums including “or the like”, which may include transitory storage mediums.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the arrangement range".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the identifier".  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-11 are rejected for being dependent on rejected claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (US20180166046).
Regarding claim 1, Yamazaki discloses a method of displaying price tag information, wherein the method is applied to a price tag generating apparatus in a shelf system, the shelf system further comprises a shelf and at least one display screen arranged on the shelf, and the method comprises: 

determining price tag related information based on the image of the commodity, wherein the price tag related information comprises price tag information of the commodity placed on the shelf (para. [0046], [0048], The commodity information table stores identification code and the commodity information in association with each other. For example, the commodity information is a name, a price or discount information of the commodity); and 
sending the price tag related information to a target display screen (31 and 32 in fig. 3, para. [0048], For example, the commodity information includes information to be displayed on the electronic shelf label 31 or 32. For example, the commodity information is a name, a price or discount information of the commodity), wherein the target display screen is a display screen for displaying the price tag information in the at least one display screen (para. [0019], the display control device 10 controls the commodity information and the display position of the commodity information displayed in the electronic shelf labels 31 and 32), and the price tag related information is configured to allow the target display screen to display the price tag information (para. [0016], For example, in the electronic label system, a display device, such as an electronic label, for displaying the price or the like of the commodity is arranged at the base of the position where the commodity is arranged).


Regarding claim 2, Yamazaki discloses a method wherein the price tag related information further comprises display position information for indicating a display position of the price tag information on the target display screen (para. [0019], the display control device 10 controls the commodity information and the display position of the commodity information displayed in the electronic shelf labels 31 and 32), the image of the commodity further comprises an image of a shelf where the commodity is placed (51 and 52 in fig. 3, para. [0066]), and 
the determining the price tag related information based on the image of the commodity comprises: 
recognizing the image of the commodity to obtain a position of the commodity on the shelf (para. [0067], For example, it is assumed that the processor 11 identifies the commodity A and the position of the commodity A); 
determining the target display screen based on the position of the commodity on the shelf and a position of the at least one display screen on the shelf (para. [0066], [0068], the processor 11 determines the electronic shelf label 31 as the electronic shelf label that displays the commodity information of commodity B); and 
determining the display position information based on the position of the commodity on the shelf and a position of the target display screen on the shelf (fig.4, para. [0073], The processor 11 determines the display position based on the coordinates of both ends of the electronic shelf label. For example, the processor 11 acquires the barycentric coordinates of the commodity area in which the 


Regarding claim 3, Yamazaki discloses a method wherein the shelf comprises a shelf body (figs. 3 and 4) and at least one placement board (31 and 32 in figs. 3 and 4 would be attached to a support board), at least one display screen is arranged at a front end of each placement board (31 and 32 in figs. 3 and 4), the target display screen and the commodity are arranged on the same placement board (31 and commodity A in figs. 3 and 4), and 
the determining the display position information based on the position of the commodity on the shelf and the position of the target display screen on the shelf comprises: 
determining an overlapping range between an arrangement range of the commodity and an arrangement range of the target display screen in a length direction of the placement board where the commodity is placed (para. [0073], For example, the processor 11 acquires the barycentric coordinates of the commodity area in which the commodity is specified. The processor 11 determines the display position below the acquired barycentric coordinates. This area below the commodity corresponding to the display position is interpreted to be the overlapping range), based on the position of the commodity on the shelf and the position of the target display screen on the shelf (para. [0077], the coordinates of left end and the coordinates of right end of the electronic shelf label 31, the barycentric coordinates of the commodity area of the commodity A); and 



Regarding claim 5, Yamazaki discloses a method wherein the shelf comprises a shelf body (figs. 3 and 4) and at least one placement board (31 and 32 in figs. 3 and 4 would be attached to a support board), at least one display screen is arranged at a front end of each placement board (31 and 32 in figs. 3 and 4); and 
the determining the target display screen based on the position of the commodity on the shelf and the position of the at least one display screen on the shelf (para. [0073], For example, the processor 11 acquires the barycentric coordinates of the commodity area in which the commodity is specified. The processor 11 determines the display position below the acquired barycentric coordinates) comprises: 
determining display screens located on the same placement board as the commodity based on the position of the commodity on the shelf and the position of the at least one display screen on the shelf (para. [0077], the coordinates of left end and the coordinates of right end of the electronic shelf label 31, the barycentric coordinates of the commodity area of the commodity A); and 
determining a display screen, having an intersection with the arrangement range of the commodity in the length direction of the placement board where the commodity is placed, as the target display screen from the display screens located on the same 


Regarding claim 6, Yamazaki discloses a method wherein the determining the price tag related information based on the image of the commodity comprises: 
recognizing the image of the commodity to obtain an identifier of the commodity placed on the shelf (para. [0057], When the commodity area is identified, the processor 11 identifies the commodity that appears in the commodity area); and 
determining the price tag information of the commodity based on the identifier of the commodity (para. [0048], For example, the commodity information is a name, a price or discount information of the commodity).


Regarding claim 11, Yamazaki discloses a method wherein the determining the price tag information of the commodity based on the identifier of the commodity comprises: 
querying a corresponding relationship between identifiers of commodities and information of the commodities based on the identifier of the commodity to obtain commodity information of the commodity (para. [0046], The commodity information table 
generating the price tag information of the commodity based on the commodity information of the commodity (para. [0048], For example, the commodity information is a name, a price or discount information of the commodity).


Regarding claim 12, Yamazaki discloses a method further comprising: 
updating the price tag related information when an update condition is met (para. [0048]-[0049], the commodity information is a name, a price or discount information of the commodity; the processor 11 may appropriately update the commodity information table); and 
sending the updated price tag related information to the target display screen (para. [0048], For example, the commodity information includes information to be displayed on the electronic shelf label 31 or 32).


Regarding claim 13, Yamazaki discloses a method wherein the update condition comprises at least one of the followings: 
a price tag update instruction for updating the price tag related information is received (para. [0048]-[0049], the commodity information is a name, a price or discount information of the commodity; the processor 11 may appropriately update the commodity information table); 

first price tag information is different from second price tag information, wherein the first price tag information is price tag information in price tag related information determined based on a re-acquired image of the commodity, and the second price tag information is price tag information in historical price tag related information determined at a previous time point closest to a time point of the price tag related information determined based on the re-acquired image of the commodity.


Regarding claim 14, Yamazaki discloses a method further comprising: sending reminder information to a target terminal when the image of the commodity meets a reminder triggering condition (para. [0069], the processor 11 outputs the error message through an interface connected to the display unit for displaying an error message or through an interface connected to a speaker), wherein the reminder triggering condition comprises at least one of the followings: 

a number of a certain commodity on the shelf is less than a number threshold; or 
a certain commodity on the shelf is placed in a wrong position.


Regarding claim 17, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Yamazaki discloses a processor (11 in fig. 2) and memory (12-14 in fig. 2).


Regarding claim 18, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 20, it would be necessary to have a computer-readable storage medium with instructions to be executed by the processor 11 in fig. 2.


Regarding claim 21, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 22, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US20180166046) in view of Tan et al (US20210398096).
Regarding claim 7, Yamazaki fails to teach a method wherein the recognizing the image of the commodity to obtain the identifier of the commodity placed on the shelf comprises: 
inputting the image of the commodity to an image recognition model, and 


However Tan teaches inputting an image of the commodity to an image recognition model (para. [0016], the commodity recognizing module is configured to input the image of the commodity picked up by the user into a commodity recognizing model), and obtaining a commodity identifier output from the image recognition model (para. [0016], which outputs a commodity feature corresponding to the image of the commodity picked up by the user), the image recognition model being configured to recognize the input image to obtain the identifier of the commodity in the image (para. [0016], the commodity recognizing module is configured to input the image of the commodity picked up by the user into a commodity recognizing model, which outputs a commodity feature corresponding to the image of the commodity picked up by the user, wherein the commodity recognizing model is obtained by training using images of a plurality of commodities).
Therefore taking the combined teachings of Yamazaki and Tan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Tan into the method of Yamazaki. The motivation to combine Tan and Yamazaki would be to more accurately recognize the commodities (para. [0065] of Tan).



acquiring an initial image recognition model (para. [0044] of Tan, The commodity positioning model may be trained before use); and 
training the initial image recognition model by using images of a plurality of commodities and identifiers of the plurality of commodities as training samples to obtain the image recognition model (para. [0044] of Tan, The commodity positioning model is obtained by training using the images of a plurality of commodities and marked information of positions of the commodities ).


Regarding claim 9, the modified invention of Yamazaki teaches a method wherein the image of the commodity comprises images of the commodity captured at a plurality of directions (para. [0044] of Tan, The commodity positioning model is obtained by training using the images of a plurality of commodities and marked information of positions of the commodities. It would be obvious for the plurality of positions to be from different directions to increase the model accuracy).


Regarding claim 10, the modified invention of Yamazaki teaches a method wherein the image recognition model is a Region with Convolutional Neural Network feature model (para. [0046] of Yamazaki, Wherein the commodity recognizing model .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US20180166046) in view of Yanagi et al (US20200334620).
Regarding claim 19, Yamazaki teaches a system further comprising: 
image acquiring apparatuses (20 in fig. 1), wherein 
the shelf comprises a shelf body (figs. 3 and 4) and a plurality of placement boards (31 and 32 in figs. 3 and 4 would be attached to a support board), a plurality of display screens are arranged at a front end of each of the placement boards (31 and 32 in figs. 3 and 4), the display screen is a bar-shaped display screen (31 and 32 in figs. 3 and 4). 
Yamazaki fails to explicitly teach an image acquiring apparatus is arranged above each of the plurality of placement boards, and is configured to capture an image of the placement board below the image acquiring apparatus. However Yamazaki does teach that the position of the camera is not limited to a specific configuration (para. [0023]).
Yanagi teaches wherein an image acquiring apparatus (10 in fig. 20) is arranged above (para. [0176]) each of a plurality of placement boards (fig. 3, 50 in fig. 20), and is configured to capture an image of the placement board below the image acquiring apparatus (fig. 20, para. [0176]).
Therefore taking the combined teachings of Yamazaki and Yanagi as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
The following prior art is considered relevant by the examiner:
Yonezawa et al (US20200311659) teaches computing the price of a product based on identifying the product in an image (para. [0053]), acquiring the position of the product (para. [0054]), and displaying the price (para. [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663